Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-7, 9-13, 15-16, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Acharya (2007/0300252).

As for claims 1, 10, 18, and 19, Acharya discloses a method for controlling delivery of a subscriber's media content performed by a media control device, the method comprising: 
receiving one or more credentials (username & PIN – fig. 9) by the media control device (Remote location Interface Device 112R), the media control device being geographically remote from a subscriber's local media content delivery network (home location 104H - fig. 1a; [0020], [0022], [0023]); 
sending, by the media control device, a signal to a media content delivery network device (112H; Request to allow access, see Fig. 12.), the signal including information corresponding to the one or more credentials (username; [0065]); 

installing the configuration on the media control device (installing the appropriate roaming profile on the remote location TV; [0066], [0067]); and 
delivering, by the media control device, media content to a media presentation device (Remote location TV 110R), the media content being associated with a subscription for the subscriber's local media content delivery network (Remote user can watch their subscription content remotely; [0071]-[0072]).  

As for claims 2 and 11, Acharya discloses wherein the media content delivery network device is a set-top box ([0003], [0020]).

As for claims 3 and 12, Acharya discloses wherein the set-top box is a part of the subscriber's local media content delivery network ([0020], [0021]), the home gateway is a part of the subscriber’s local media content delivery network ([0003], [0020], [0025], [0032]), and the operator network subscriber profile server is a delivery content network operator device ([0020], [0033], [0034]).



As for claims 6 and 15, Acharya discloses wherein the one or more credentials comprise at least one of: a username, a password, or a code number (username, password, code #; fig. 9, [0063]).  

As for claims 7 and 16, Acharya discloses wherein the configuration for the subscriber's local media content delivery network includes parental control settings ([0039]).  

As for claims 9, Acharya discloses wherein the media content includes one or more of: a pay-per-view (PPV) purchase event associated with the configuration, premium subscription content associated with the configuration, or a very-important-person (VIP) subscription content associated with the configuration ([0003], [0035]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Hyatt (2021/0398267).

As for claims 5, 14, and 20, Acharya fails to disclose initializing a downloadable conditional access system (DCAS) instance on the media control device, the DCAS instance corresponding to the configuration.  
In an analogous art, Hyatt discloses initializing a downloadable conditional access system (DCAS) instance on the media control device, the DCAS instance corresponding to the configuration ([0016], [0055]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Acharya’s invention to include the abovementioned limitation, as taught by Hyatt, for the advantage of analyzing data.

Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Acharya in view of Addington (2004/0260798).

As for claims 8 and 17, Acharya fails to disclose wherein the unit address identifies a conditional access system (CAS).
In an analogous art, Addington discloses wherein the unit address identifies a conditional access system ([0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Acharya’s invention to include the abovementioned 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAIYA A CHOWDHURY whose telephone number is (571)272-8567. The examiner can normally be reached 9:00-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on (571)272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SUMAIYA A. CHOWDHURY
Examiner
Art Unit 2421



/SUMAIYA A CHOWDHURY/Primary Examiner, Art Unit 2421